Title: John Barnes to Thomas Jefferson, 18 May 1812
From: Barnes, John
To: Jefferson, Thomas


          
            Dear Sir— George Town Monday Eveng 18th May 1812.
            since I had the pleasure in Answering your favr 30h passed, (not receiving any Answer from Mr Morton) I addressed Messs B. & G. Williams on the 11th on the pressing subjt —when on the 16h Mr Morton who had been Absent 15 days from Baltimore favrd me with Answer, confirming his promise ie—“I shall make out a Bill to your Order for 5,500 francs on Morton & Russell of Bordeau, and leave it with my above Named friends Messrs B & G. Williams to be held to your Order—you Will please, remit them $1100—that being the Amot of 5,500. francs at the stipulated exchange,—I explained to Mr Jefferson that my Motive in furnishing this Bill, was to Oblige Genl  Kosciusko—I am Offer’ed for such paper 21½ Cents to the franc, If more convenient, to Genl K. Morton & Russell will remit him the Amot of the Bill—in an Order on Paris when the Bill is due—I would draw directly on Paris but that would subject the Genl to a Banking Commissn of ½ per Cent.” I am Sir your mst Obed
            (signed)John A. Morton
          
          
            In consequence—Messs B & G. Williams being Acknowledged one of the first Commercial Houses in Baltimore & placing entire Confidence on Mr Morton—I instantly complied with his directions—least Accident might prevent its good effects, and the same day remitted Messr Williams the $1100—Stipulating expressly for the Use of Messs Morton & Russell of Bordeau in a/c said site of Exchange—Requesting the favr of their transmitting sd Bills to me here,—and should Mr Mortons embarkation be delayed a few posts I should be happy to hand the good Genl the 1st Bill by so good a Conveyance—the 2d & 3d to Th: Jefferson Esqr and the 4th to remain with me as usual—this being the precise state of the Negociation I am waiting the issue—to inform you of its final Conclusion—I hope in time for to Morrows Mail—
            The 20th last Evenings post Messr Williams inclosed to me Mr Mortons sett of ex. on Messrs Morton & Russell in Bordeau on 60 days After sight in my favr for 5,500–franc’s—2d & 3d herewith inclosed to your Care, endorsed and made payable by me—to the Order of Messr Hoffingan & Co Bankers in Paris—for the Use & a/c of Genl Thads Kosciusko the 1st of which I purpose in course of a day or two to trans the Genl together with his a/c up to the 19h Instant, 
   Copy Also herewith inclosed
 Balance in his favr $173⁵⁰⁄₁₀₀—in Care of Mr Morton, who purposes embarking for Bordeau on the raising of the Embargo,—upon the whole, I am Happy in having thus far accomplished so Critical and interesting a Negociation—
            with the greatest Respect, be Assured—I am Dear Sir—your most Obed. servant.John Barnes.
          
          
            PS. suppose unforeseen Accident to happen to the firm—in Bordeau—Mr Morton being there I can have no redress here—of course the Genl Banker will have not only to protest but to recover on the premises at Bordeau—
          
        